                                                                                                               c€€
                      IN THE UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Motorola Solutions, Inc., et al.,

        Plaintiffs,
                                                                   Civil Action No. 1:17-cv-1973
        V.


Hytera Communications Corporation Ltd., et al.,                   Hon. Charles R. Norgle

        Defendants.

                                                 ORDER

Defendants' Motion to Dismiss [293] is denied.

                                             STATEMENT

        Plaintiffs Motorola Solutions, Inc. and Motorola Solutions Malaysia SDN. BHD.
(collectively, "Motorola") bring this action against Defendants Hytera Communications
Corporation Ltd., Hytera America, Inc., and Hy.tera Communications America (West), Inc.
(collectively, 'oHytera"). Motorola's Amended Complaint sets forth three claims against Hytera:
trade secret misappropriation under the Defend Trade Secrets Act ("DTSA") 18 U.S.C.
$$ 1836(b), 1839 et seq. (Count I); trade secret misappropriation under the Illinois Trade Secret
Act ("ITSA"),765 ILCS 1065 et seq. (Count II); and copyright infringement under 17 U.S.C.
$S 106, 501 et seg. (Count III). Before the Court is Hytera's Motion to Dismiss Count III of the
Amended Complaint pursuant to Federal Rule of Civil Procedure 12(bX6), or in the alternative for
a more definite statement pursuant to Federal Rule of Civil Procedure 12(e). For the following
reasons, the motion is denied in its entirety.
        Motorola is an industry leader in the development of two-way digital radio products,
including its line of MotoTRBO products based on the Digital Mobile Radio ("DMR") standard.r
Motorola's MotoTRBO products utilize Motorola's copyrighted DMR computer program ("DMR
Program"). Motorola's DMR Program includes "creative expression," such as "proprietary source
code, command expressions, organization and command hierarchies, comments, definitions, and
corresponding user interfaces." Am. Compl. 'lia8. "Motorola's DMR Program, including its unique
source code and structure, has required many years of creative development efforts by Motorola."
Id. tT 49. The DMR Program was registered with the U.S. Copyright Office. Motorola attached
Certificates of Registration, Nos. TXu l-578-438 and TXu 1-578-439,to its Amended Complaint.
Id., Ex. A.
         Motorola alleges that "Hytera copied the code from the DMR Program into its competing
products, where that copied code remains today." Id. fl 48. Motorola specifically asserts that Hytera
copied its DMR Program code into Hytera's "subscriber and repeater products." Id. fl 67. Hytera

1
 The following facts are taken from Motorola's Amended Complaint ("Am. Compl.") and are accepted as true for
purposes of the instant motion.
 allegedly "copied large swaths of Motorola's DMR Program verbatim or with only modest changes
 that leave Hytera's code substantially similar to Motorola's." Id. According to Motorola, Hytera's
 copying was "brazen," including "identical or substantially similar wording, formatting, and
  capitalization of the same elements" as the DMR Program. Id. Motorola further asserts that several
 former Motorola employees who left for Hytera in 2008 "were actively familiar with Motorola's
 proprietary information regarding the MotoTRBO features while at Motorola, and had access to
 Motorola's copyrighted material." Id. fl 68.
            "Although aparty need not plead 'detailed factual allegations' to survive a [Rule 12(bX6)]
 motion to dismiss, mere 'labels and conclusions' or oa formulaic recitation of the elements of a
 cause of action will not do."'Berger v. Nat'l Collegiate Athletic Ass'n, 843 F.3d 285,290 (7th
 Cir. 2016) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). "Instead, [t]o
 survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,
 to state a claim for relief that is plausible on its face." Id. (citing Ashcroft v. Iqbal, 556 U.S. 662,
 678 (2009)) (intemal quotation marks omitted). Complaints that fail to state a plausible basis for
 relief must be dismissed. Moore v. Mahone , 652 F .3d 722, 725 (7th Cir. 20tl).
           Hytera's motion to dismiss argues that the Amended Complaint fails to sufficiently allege:
 ( 1 ) the portions of Motorola's DMR Program that Hytera Allegedly copied; and (2) that the portion

 of the DMR Program allegedly copied by Hytera is entitled to copyright protection. In the
 alternative, Hytera argues that the Amended Complaint fails to provide sufficient information for
 Hytera to answer and therefore Motorola should be required to provide a more definite statement.
 The Court will address each argument in tum.
           To state a claim for copyright infringement, Motorola must allege: "(1) ownership of a
valid copyright, and (2) copying of constituent elements of the work that are original." Feist
Publ'ns. Inc. v. Rural Tel. Serv. Co.,499 U.S. 340,361(1991). "What is required for copyright
protection is 'some minimal degree of creativityi or; 'the existence of...intellectual production,
of thought, and conception."' JCW Investments. Inc. v. Novelty" Inc. , 482 F .3d 910,914 (7th Cir.
 2007) (quoting Feist, 499 U.S. at 346-47). "The owner of a copyright may obtain a certificate of
copyright, which is'primafacie evidence' of its validity." ld. at914-15 (citing 17 U.S.C. $ a10(c)).
Copying may be shown by direct evidence or "may be inferred where the defendant had access to
the copyrighted work and the accused work is substantially similar to the copyrighted work." Susan
Wakeen Doll Co.. Inc. v. Ashton Drake Galleries,272F.3d441,450 (7th Cir.2001) (quoting
Atari" Inc. v. N. Am. Philips Consumer Elecs. Corp. , 672 F .2d 607 , 614 (7th Cir. 1982).
           As to Hytera's first argument, it contends that despite Motorola's broad allegations of
copying-such as that "Hytera's current DMR products...contain the source code and other
material copied from Motorola's DMR Program," Am. Compl.'l]J 97-Motorola fails to identify
which specific Hytera products contain code copied from the DMR Program, or any specific code
that Hytera copied from the DMR Program. According to Hytera, the lack of these details is fatal
to Motorola's copyright infringement claim. The Court disagrees.
           Hytera's argument simply ignores a number of detailed allegations pertaining to Hytera's
alleged copying of the DMR Program. For instance, the Amended Complaint alleges that: Hytera
copied its DMR Program code into Hytera's "subscriber and repeater products," Am. Compl.fl67;
Hytera "copied large swaths of Motorola's DMR Program verbatim or with only modest changes
that leave Hytera's code substantially similar to Motorola's," Id.; Hytera's code contains "identical
or substantially similar wording, formatting, and capitalization of the same elements" as the DMR
Program, Id.; and several former Motorola employees who left for Hytera in 2008 "were actively
familiar with Motorola's proprietary information regarding the MotoTRBO features while at
Motorola, and had access to Motorola's copyrighted material." Id. fl 68. These allegations are
sufficient to plausibly suggest that Hytera had access to Motorola's DMR Program and that the
code in Hytera's subscriber and repeater products is substantially similar to Motorola's DMR
Program. The plausibility standard "is not akin to a probability requirement." Iqbal, 556 U.S. at
678. Thus, Motorola need not prove its case at this juncture by specifically alleging the exact lines
of code that Hytera copied from the DMR Program, or the exact products in which Hytera
implemented the copied code. Rather, such factual details may be uncovered through discovery
and addressed at summary judgment or trial. See Bennett v. Schmidt, 153 F.3d 516, 519 (7th Cir.
 1998) ("Litigants are entitled to discovery before being put to their proof, and treating the
allegations of the complaint as a statement of the party's proof leads to windy complaints and
defeats the function of Rule 8.").
         Next, Hytera argues that Motorola has failed to sufficiently allege that the portions of the
DMR Program purportedly copied by Hytera are entitled to copyright protection. Hytera
acknowledges that Motorola attached two certificates of copyright registration for the DMR
Program to its Amended Complaint; but Hyera asserts that both certificates exclude portions of
the DMR Program from registration, and therefore Motorola cannot allege that the entirety of its
DMR Program is protected by copyright. Hytera further argues that it has "no way of knowing"
what source code was actually excluded by Motorola from each registration.
         Hy'tera is correct that both certificates of copyright registration attached to the Amended
Complaint state: "Material excluded from this claim: computer program." Am. Compl., Ex. A. The
remainder of Hytera's argument, however, is unavailing for several reasons.
         First, Motorola need not prove at this juncture that the entirety of the DMR Program is
entitled to copyright protection; rather, it must only plausibly allege that Hytera has copied portions
of the DMR Program that are entitled to copyright protection. Motorola has met this burden by
attaching certificates of registration for the DMR Program and alleging that Hytera "copied large
swaths of Motorola's DMR Program." Am. Compl n 67 . Hytera's attempt to dissect the scope of
the copyright registration is a fact-based inquiry that need not be resolved at the pleading stage.
See Gen. Motors LLC v. DormanProducts.Inc.,15-12917,2016 WL 5661578,at *5 (E.D. Mich.
Sept. 30, 2016) ([M]atters bearing on the copyrightability of Plaintiffs' software need not be
addressed at the pleading stage, where 'the originality and non-functionality of [Plaintiffs']
work[s]...are presumptively established by the copyright registration[s]' for these works."
(quoting Lexmark International. Inc. v. Static Control Components. Inc., 387 F.3d 522,534 (6th
Cir.2004)).
        Second, as Motorola points out, Hy.tera's argument ignores numerous allegations in the
Amended Complaint regarding why the DMR Program is entitled to copyright protection, apart
from the certificates of registration. Specifically, Motorola alleges that:

       The DMR Program is an original, creative work and copyrightable subject matter
       under the laws of the United States. Motorola's DMR Program, including its unique
       source code and strltctltre, has required many years of creative development efforts
       by Motorola. For example, when developing software for DMR radios, a software
       developer may implement any of a wide range of options for structuring the
       organization and oppearance of the user interface, the names, structures, and
       purposes of libraries, commands, andprompts, andthe algorithmsfocilitatingthe
       program's functionality. Motorola's DMR Program represents the culmination of
       numerous creative choices made by Motorola and Motorola's original expression
        of a particular way to create such a program, and has required Motorola to invest
        tens of thousands of employee-hours to develop its unique DMR Program. In sum,
        the uniquely expressed struct?,tre, architecture, modules, algorithms, data
        structures, control instructions, and source code contained in the DMR Program
        are the product of Motorola's engineering discretion and substantial skills,
        resources, and creative energies.

Am. CompL n 49 (emphasis added). These allegations plausibly suggest that Hytera copied
portions of Motorola's DMR Program that are sufficiently original to be entitled to copyright
protection. See JCW Investments, 482 F.3d at 914 ("What is required for copyright protection is
 'some minimal degree of creativity,' or; 'the existence of. . . intellectual production, of thought, and
conception."'(quoting Feist, 499 U.S. at346-47)). Again, at the pleading stage, Motorola is not
required to dissect the DMR Program line-by-line and prove that each segment of source code is
sufficiently original to be entitled to copyright protection; such details should be fleshed out
through discovery and, if Hytera so chooses, may be addressed at summary judgment or trial. See
Bennett, 153 F.3d at5l9.
        For the foregoing reasons, Motorola's Amended Complaint plausibly alleges that it owns
a valid copyright in the DMR Program and that Hytera copied protected elements of the DMR
Program. See Feist, 499 U.S. at36I. Moreover, Motorola's allegations sufficiently provide Hytera
with "fair notice of what the...claim is and the grounds upon which it rests." Twombly, 550 U.S.
at 555. Accordingly, Hytera's motion to dismiss, or in the alternative for a more definite statement,
is denied in its entirety.
        IT IS SO ORDERED.




                                                CHARLES RONALD
                                                United States District Court
DATE: June2l,20l9




                                                   4
